DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3 are presently pending.
Claim 1 is amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 02/02/2022, with respect to the specification objections have been fully considered and are persuasive.  The Abstract and Title objections have been withdrawn per applicant’s amendments to the abstract and title.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kaelberer et al US9709451 (hereinafter “Kaelberer”) discloses a micromechanical pressure sensor device includes: an MEMS wafer having a front side and a rear side; a first micromechanical functional layer formed above the front side of the MEMS wafer; and a second micromechanical functional layer formed above the first micromechanical functional layer. A deflectable first pressure detection electrode is formed in one of the first and second micromechanical functional layers. A fixed second pressure detection electrode is formed spaced apart from and opposite the deflectable first pressure detection electrode. An elastically deflectable diaphragm area is formed above the front side of the MEMS wafer. An external pressure is applied to the diaphragm area via an access opening in the MEMS wafer, and the 
However, Kaelberer fails to disclose the diaphragm base includes a third diaphragm configured to directly receive a fluid that is a measurement target having the first pressure, and a fourth diaphragm configured to directly receive a fluid that is a measurement target having the second pressure, and wherein the diaphragm base has a third pressure introduction path that communicates with the first pressure introduction path so as to allow the first pressure received by the third diaphragm to be transmitted to the first pressure introduction path and the first diaphragm through the third pressure introduction path, and a fourth pressure introduction path that communicates with the second pressure introduction path so as to allow the second pressure received by the fourth diaphragm to be transmitted to the second pressure introduction path and the second diaphragm through the fourth pressure introduction path, wherein a first pressure transmission medium that is able to transmit the first pressure to the first diaphragm is filled from the first pressure introduction path to the third pressure introduction path, wherein a second pressure transmission medium that is able to transmit the second pressure to the first diaphragm and the second diaphragm is filled from the second pressure introduction path to the fourth pressure introduction path, and wherein the sensor element has an adjustment structure that is provided at partway along a pressure introduction path out of the first pressure introduction path to the third pressure introduction path and that is configured to make an amount of the first pressure transmission medium and an amount of the second pressure transmission medium to be substantially equal to each other.
Ostrick et al US20150047435 (hereinafter “Ostrick”) discloses a micromechanical measuring element has a sensitive element that comprises a diaphragm with an underside and an 
However, Ostrick fails to disclose the diaphragm base includes a third diaphragm configured to directly receive a fluid that is a measurement target having the first pressure, and a fourth diaphragm configured to directly receive a fluid that is a measurement target having the second pressure, and wherein the diaphragm base has a third pressure introduction path that communicates with the first pressure introduction path so as to allow the first pressure received by the third diaphragm to be transmitted to the first pressure introduction path and the first diaphragm through the third pressure introduction path, and a fourth pressure introduction path that communicates with the second pressure introduction path so as to allow the second pressure received by the fourth diaphragm to be transmitted to the second pressure introduction path and the second diaphragm through the fourth pressure introduction path, wherein a first pressure transmission medium that is able to transmit the first pressure to the first diaphragm is filled from the first pressure introduction path to the third pressure introduction path, wherein a second pressure transmission medium that is able to transmit the second pressure to the first diaphragm and the second diaphragm is filled from the second pressure introduction path to the fourth pressure introduction path, and wherein the sensor element has an adjustment structure that is provided at partway along a pressure introduction path out of the first pressure introduction path to the third pressure introduction path and that is configured to make an amount of the first pressure transmission medium and an amount of the second pressure transmission medium to be substantially equal to each other.

Hence the best prior art of record fails to teach the invention as set forth in claims 1-3 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855